DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 3/16/2022, Applicant amended claims 1, 7-8, and cancelled claim 6.  This amendment is acknowledged.
Applicant’s arguments, see pages 5-10, filed 3/16/2022, with respect to claims 1-5 and 7-10 have been fully considered and are persuasive.  The 112 and 103 rejections of claims 1-10 have been withdrawn in light of the amendments.  Notably, the argument that the constraining members of the prior art do not teach providing a constraining member to guide the relative movement of the bolt in a given direction is found persuasive as the constraining members in the prior art are directed towards holding the projectiles in place in the chambers for firing by the bolt but do not provide a guide for the bolt member itself.  The secondary argument that Stevens does not teach a wireless detection member on the side of the chamber along the path of the bolt is not found persuasive as the sensor 814 is clearly arranged at the side of the chamber (the arguments only mention 782/784, however ignore the 814 sensor cited in the rejection where each sensor may be wired or wirelessly connected to the controller as shown in Fig. 22-23 and discussed in [0095], [0098]).
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711